Citation Nr: 0937778	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 27, 
2001, for service connection for myofascitis of the neck, 
status post cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1989.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

At his March 2009 Board Travel Board hearing before the 
undersigned Veterans Law Judge, the Veteran submitted to the 
RO a claim for an increased rating for his service-connected 
neck disability, along with evidence to support the newly 
submitted claim.  To the extent the newly received evidence 
may be construed as relevant to the Veteran's claim for an 
earlier effective date for service connection for neck 
disability, the Board notes that the evidence was received 
with a written waiver of initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c).  The matter 
of entitlement to an increased rating for service-connected 
neck disability is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A May 2002 RO rating decision assigned an effective date 
of August 27, 2001, for service connection for myofascitis of 
the neck, status post cervical strain.

2.  The Veteran did not submit a notice of disagreement 
within one year of an RO letter dated in July 2002, with the 
May 2002 RO rating decision attached, by which he was 
notified that an effective date of August 27, 2001, had been 
assigned for the grant of entitlement to service connection 
for myofascitis of the neck, status post cervical strain. 




CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision that established an 
effective date of August 27, 2001, for service connection for 
myofascitis of the neck, status post cervical strain, is 
final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  Because the May 2002 RO rating decision that established 
an effective date of August 27, 2001, for service connection 
for myofascitis of the neck is final, the Veteran's current 
freestanding claim for an earlier effective date for service 
connection for myofascitis of the neck, status post cervical 
strain, must fail as a matter of law, and the appeal must be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

In July 2008, the Veteran received notice as to what is 
required to establish an effective date and disability rating 
in a claim for service connection.  The Veteran further 
received general notice as to what would be required to 
"reopen" his claim for an earlier effective date with new 
and material evidence.
 
However, with respect to the issue of entitlement to an 
effective date earlier than August 27, 2001, for service 
connection for myofascitis of the neck, status post cervical 
strain, any VCAA notice would have been inaccurate, futile 
and misleading because, as will be explained below, under the 
current state of the law as applied to the facts of this 
case, it is not legally possible establish an effective date 
earlier than August 27, 2001, for service connection for 
myofascitis of the neck, status post cervical strain, in the 
absence of clear and unmistakable error.  Specifically, as 
will be discussed at length below, the Veteran did not submit 
a notice of disagreement within one year of July 2002 notice 
of the May 2002 rating decision by which the RO assigned an 
effective date of August 27, 2001, for service connection for 
myofascitis of the neck, status post cervical strain.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (RO decisions 
assigning effective dates for veterans' service-connected 
conditions become final when decisions are not appealed, and 
after rating decision becomes final there is no such 
procedure as a freestanding claim for an earlier effective 
date).  As a result, there is no reasonable possibility that 
any further notice or newly received evidence would result in 
substantiation of the claim for an effective date prior to 
August 27, 2001, for service connection for myofascitis of 
the neck, status post cervical strain.  

To the extent any error in VCAA notice is alleged or 
perceived in the matter of entitlement to an effective date 
earlier than August 27, 2001, for service connection for 
myofascitis of the neck, status post cervical strain, the 
Board finds any such error to be non-prejudicial.  For the 
reasons set forth above, the law, not the evidence, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (to avoid confusion, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or lack of entitlement under the 
law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Further, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts, are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA is 
inapplicable where the law, and not the evidence, is 
dispositive).  

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R § 3.159(d).  See also 
VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  In light of the 
foregoing, the Board finds that no further action is 
necessary under the VCAA.

Law and Regulations

Law--Finality

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Notice of the 
adverse determination must include notice of the right to 
appeal.  38 C.F.R. § 19.26.  Following receipt of a notice of 
a timely disagreement, the RO must issue a statement of the 
case (SOC).  38 C.F.R. § 19.26.  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  The Court of Appeals for Veterans Claims has held 
that there is no such procedure as a freestanding challenge 
to the finality of a VA decision.  See DiCarlo v. Nicholson, 
20 Vet. App. 52 (2006). 

Law--Earlier Effective Dates  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt 
of new and material evidence after a final disallowance will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2).

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), 
aff'd Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); 
Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court 
has more recently directly held that after a rating decision 
establishing an effective date becomes final, there is no 
such procedure as a freestanding claim for an earlier 
effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Court reasoned that RO decisions assigning 
effective dates for veterans' service-connected conditions 
become final when decisions are not appealed, and a veteran 
could only attempt to overcome finality of the decisions by a 
request for revision based on clear and unmistakable error, 
or by a claim to reopen based upon new and material evidence.  
However, because proper effective date for an award based on 
claim to reopen could be no earlier than date on which that 
claim was received, only a request for revision based on 
clear and unmistakable error could result in assignment of 
earlier effective date.  

As a threshold matter, the Board notes in this case that the 
Veteran has not alleged clear and unmistakable error with 
respect to the RO's assignment of an effective date of August 
27, 2001, for service connection for myofascitis of the neck, 
status post cervical strain.  He has made no allegation of 
clear and unmistakable error, nor has he alleged that there 
was a specific undebateable error in the RO's May 2002 rating 
decision, or any prior rating decision; nor has he described 
how the outcome of the effective date assigned for service 
connection for myofascitis of the neck, status post cervical 
strain, would have been manifestly different but for any such 
alleged error.  See 38 C.F.R. § 3.105(a); Simmons v. 
Principi, 17 Vet. App. 104 (2003).

Analysis

By formal application from the Veteran dated and received on 
August 30, 1990, the Veteran sought entitlement to service 
connection for residuals of an in-service neck injury.  The 
RO denied the Veteran's service connection claim in a rating 
decision dated in November 1990, on the basis that chronic 
disability was not shown secondary to the neck injury, based 
in large part on an October 1990 VA examiner's finding that 
examination of the cervical spine was negative.    

In a letter dated in December 1990, the Veteran was informed 
that his claim for service-connected compensation had been 
denied, on the basis that chronic cervical spine disability 
secondary to injury was not shown by the evidence of record.  
He was additionally provided his appellate rights attached to 
the letter.

Later in December 1990, relevant service treatment records 
were received, and the RO accordingly reconsidered and 
readjudicated the Veteran's claim, as required by VA 
regulations.  See 38 C.F.R. § 3.156(c).  The RO noted that 
service treatment records confirmed an acute neck strain 
after an in-service motor vehicle accident in June 1987.  
However, in a rating decision dated in January 1991, the RO 
continued the denial of the Veteran's claim, on the basis 
that service treatment records and the October 1990 report of 
VA examination did not reveal any chronic residual cervical 
spine disability.  In a letter dated in February 1991, the RO 
informed the Veteran that it had continued to deny 
entitlement to service connection for neck strain residuals, 
because the evidence did not show any neck strain residuals.  
The Veteran's appellate rights were attached to the February 
1991 letter.  A notice of disagreement was not received 
within one year of the February 1991 notice of the rating 
decision, and the rating decision thus became final.  See 38 
U.S.C.A. § 7105.

On August 27, 2001, the RO received the Veteran's petition to 
reopen his claim for entitlement to service connection for 
neck disability.  In a rating decision dated in May 2002, the 
RO granted entitlement to service connection for myofascitis 
of the neck, status post cervical strain, effective August 
27, 2001, based in large part on an April 2002 VA examination 
report, in which the VA examiner opined that it was as likely 
as not that the Veteran's current cervical spine condition 
was related to his in-service motor vehicle accident.  The RO 
informed the Veteran of this rating decision by a letter 
dated in July 2002, and provided to the Veteran a copy of the 
rating decision that assigned an effective date of August 27, 
2001, for service connection for myofascitis of the neck, 
status post cervical strain.  The Veteran did not submit a 
notice of disagreement within one year of the July 2002 
notice letter.  Consequently, the decision as to assignment 
of the effective date for service connection became final.  
See 38 U.S.C.A. § 7105. 

The RO next heard from the Veteran in June 2006.  After 
deciding some claims received from the Veteran in June 2006, 
the RO contacted the Veteran seeking clarification as to the 
nature of his claims.  The Veteran indicated by telephone in 
October 2006 that among his claims was a claim for an earlier 
effective date of September 3, 1989 (the day of his discharge 
from service), for service connection for back disability.  
After receiving further correspondence, the RO construed this 
claim as a claim for an effective date earlier than August 
27, 2001, for service connection for myofascitis of the neck, 
status post cervical strain.  In a rating decision dated in 
December 2006, the RO denied the claim, on the basis that his 
reopened and eventually granted claim for service connection 
for this disability had been received on August 27, 2001.  
The Veteran was notified of this decision by a letter dated 
in December 2006.  He did not submit a notice of disagreement 
within one year of the December 2006 notice of the October 
2006 rating decision.  Accordingly, that decision became 
final.  See 38 U.S.C.A. § 7105.

The RO next heard from the Veteran in February 2008.  The 
Veteran sought to submit a notice of disagreement with the 
October 2006 rating decision that had denied an effective 
date earlier than August 27, 2001, for service connection for 
myofascitis of the neck, status post cervical strain.   
However, because the correspondence was not received within 
one year of December 2006 notice of the October 2006 rating 
decision, the RO construed the correspondence from the 
Veteran as a new claim.  The RO denied the claim in March 
2008, on the basis that medical evidence submitted with the 
claim had been considered in previous decisions, and a report 
of his in-service automobile accident was not evidence 
sufficient to grant an earlier effective date.  The RO 
notified the Veteran of its decision by a letter dated in 
March 2008, and this appeal ensued.

As is evident from the above discussion, the RO first 
received in June 2006 correspondence from the Veteran that 
might plausibly be construed as a claim for entitlement to an 
effective date earlier than August 27, 2001, for service 
connection for myofascitis of the neck, status post cervical 
strain.  However, because no notice of disagreement was 
received within one year of the July 2002 notice of the May 
2002 rating decision that assigned an effective date of 
August 27, 2001, for service connection for myofascitis of 
the neck, status post cervical strain, the RO rating decision 
assigning an effective date of August 27, 2001, for service 
connection for myofascitis of the neck, status post cervical 
strain, is final.  See 38 U.S.C.A. § 7105.  As noted above, 
after a rating decision assigning an effective date for 
service connection becomes final, a freestanding claim for an 
earlier effective date for service connection must fail as a 
matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
Under the law, therefore, as construed by the Court, the 
Veteran's current claim for an earlier effective date for 
service connection is no more than a freestanding claim for 
an earlier effective date, received in February 2008, far 
more than one year after July 2002 notice of the May 2002 
rating decision assigning an effective date of August 27, 
2001, for service connection for myofascitis of the neck, 
status post cervical strain.  As such, the Veteran's claim 
for an earlier effective date must fail.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Accordingly, entitlement to an 
effective date earlier than August 27, 2001, for service 
connection for myofascitis of the neck, status post cervical 
strain, is not warranted due to lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It 
is a freestanding claim for an earlier effective date for 
service connection, a type of claim not cognizable under the 
law, and is to be dismissed accordingly.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (vacating Board decision 
and dismissing appeal pertaining to Board's denial of three 
freestanding claims for earlier effective dates, holding that 
Board decision on appeal was to be vacated because the Board 
erred to the extent that it entertained such an improper 
"claim" without imposing the strictures of finality). 


ORDER

The appeal for entitlement to an effective date earlier than 
August 27, 2001, for entitlement to service connection for 
myofascitis, status post cervical strain, is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


